Exhibit 21 COMPUTER SCIENCES CORPORATION Significant Active Subsidiaries and Affiliates As of April 2, 2010 Name Jurisdiction ofOrganization AdvanceMedCorporation Virginia Alliance-One Services, Inc. Delaware Beijing CSA Computer Sciences Technology Company Limited P.R.C. Century Capital Services Corporation Nevada Century LLC Nevada Century Credit Corporation Nevada Century Leasing Corporation Nevada Computer Sciences Canada Inc. Canada Computer Sciences Corporation CSCEcuador S.A. Ecuador Computer Sciences Corporation d.o.o Beograd Serbia Computer Sciences Corporation India Private Limited India Computer Sciences España, S.A. Spain Computer Sciences Parsons LLC Oklahoma Computer Sciences Raytheon Florida Continental Grand, Limited Partnership Nevada Covansys (Asia Pacific) Pte Ltd. Singapore Covansys Netherlands B.V. Netherlands Covansys S.L. Spain Covansys S.r.l. Italy Covansys Software Technology (Shanghai) Company Ltd. P.R.C. Covansys UK Limited United Kingdom CSA (PRC) Company Limited Hong Kong CSC Automated Pte. Ltd. Singapore CSA MSC Sdn Bhd Malaysia CSA Information Technology Services Pte. Ltd. Singapore CSC Airline Solutions A/S Denmark CSC Airline Solutions Denmark A/S Denmark CSC Airline Solutions Norway AS Norway CSC Airline Solutions Sweden AB Sweden CSC Applied Technologies LLC Delaware CSC Arabia Ltd. Saudi Arabia CSC Australia Finance Pty Limited Australia CSC Australia Pty. Limited Australia CSC Bulgaria E.O.O.D. Bulgaria CSC Business Systems Limited United Kingdom CSC Commerce 2010 LLC Nevada CSC Computer Sciences (Portugal) Lda Portugal CSC Computer Sciences (South Africa)(Pty) Limited South Africa CSC (Thailand) Ltd. Thailand CSC Computer Sciences Argentina S.R.L. Argentina CSC Computer Sciences B.V. Netherlands CSC Computer Sciences Bahrain W.L.L. Bahrain Name Jurisdiction of Organization CSC Computer Sciences Brasil S/A Brazil CSC Computer Sciences Capital Limited United Kingdom CSC Computer Sciences Capital S.a.r.l. Luxembourg CSC Computer Sciences Colombia Ltda. Colombia CSC Computer Sciences Consulting Austria GmbH Austria CSC Computer Sciences Corporation (Costa Rica), S.A. Costa Rica CSC Computer Sciences Corporation Chile Limitada Chile CSC Computer Sciences do Brasil Ltda. Brazil CSC Computer Sciences Egypt Ltd Egypt CSC Computer Sciences Financing LLP United Kingdom CSC Computer Sciences Finland OY Finland CSC Computer Sciences Ghana Limited Ghana CSC Technology Hong Kong Ltd. Hong Kong CSC Computer Sciences Holdings One Limited United Kingdom CSC Computer Sciences Holdings S.a.r.l. Luxembourg CSC Computer Sciences Holdings Three Limited United Kingdom CSC Computer Sciences Holdings Two Limited United Kingdom CSC Computer Sciences Honduras, S.A. Honduras CSC Computer Sciences International Inc. Nevada CSC Computer Sciences International Holding Ltd. United Kingdom CSC Computer Sciences Internaltional S.a.r.l. Luxembourg CSC Computer Sciences Ireland Limited Ireland CSC Computer Sciences Italia S.p.A. Italy CSC Technology Japan Co., Ltd Japan CSC Korea YH Korea CSC Computer Sciences Limited United Kingdom CSC Computer Sciences Luxembourg SA Luxembourg CSC Computer Sciences Nicaragua, Sociedad Anonima Nicaragua CSC Computer Sciences Peru S.R.L. Peru CSC Computer Sciences Polska Sp. zO.O Poland CSC Technology Singapore Pte. Ltd. Singapore CSC Computer Sciences S.A. Luxembourg CSC Computer Sciences S.A.S. France CSC Computer Sciences s.r.o. Czech Republic CSC Computer Sciences Sdn Bhd Malaysia CSC Computer Sciences spol. s.r.o. Slovakia CSC Taiwan Limited Taiwan CSC Computer Sciences UK Holdings Limited United Kingdom CSC Computer Sciences VOF/SNC (Corporation) Belgium CSC Computer Sciences, S. de R.L. de C.V. Mexico CSC Consular Services Inc. Nevada CSC Consulting Group A/S Denmark CSC Consulting, Inc. Massachusetts CSC Corporation Limited United Kingdom CSC Covansys Corporation Michigan CSC Credit Services, Inc. (TX) Texas CSC Cybertek Corporation Texas CSC Danmark A/S Denmark Name Jurisdiction ofOrganization CSC Datalab A/S Denmark CSC Deutschland Akademie GmbH Germany CSC Deutschland Services GmbH Germany CSC Deutschland Solutions GmbH Germany CSC Enformasyon Teknoloji Hizmetleri Limited Sirketi Turkey CSC Enterprises (Partnership) Delaware CSC Financial GmbH Germany CSC Financial Services (Pty) Limited South Africa CSC Financial Services S.A.S. France CSC Financial Services Software Solutions Austria GmbH Austria CSC Financial Solutions Ireland Limited Ireland CSC Financial Solutions Limited United Kingdom CSC FSG Limited United Kingdom CSC Hungary Information Technology Services Kft Hungary CSC Information Systems LLC Delaware CSC Information Technology (Tianjin) Co. Ltd. P.R.C. CSC International Systems Management Inc. (US) Nevada CSC Italia S.r.l. Italy CSC Japan, Ltd. Delaware CSC Logic / MSA L.L.P. Texas CSC Logic, Inc. Texas CSC New Zealand Limited New Zealand CSC Property UK Limited United Kingdom CSC Retail Services, LLC Nevada CSC Scandihealth A/S Denmark CSC Services Management Ireland Limited Ireland CSC Services No. 1 Limited United Kingdom CSC Services No. 2 Limited United Kingdom CSC Solutions Norge AS Norway CSC Sverige AB Sweden CSC Switzerland GmbH Switzerland CSC Systems & Solutions LLC Delaware CSC Technologies Deutschland GmbH Germany CSC Technology (Beijing) Co., Ltd. P.R.C. CSC UKD 4 Limited United Kingdom Datatrac Information Services, Inc. Texas Dekru B.V. Netherlands Dyn McDermott Petroleum Operations Company Louisiana DynCorp Delaware DynKePRO, L.L.C. Delaware DynMeridian Corporation Virginia DynPort Vaccine Company LLC Virginia CSCSpace Company LLC Virginia Eastview (China) Group Limited British V.I. EURL CSC Computer Sciences Corporation Algeria Algeria Everlasting Properties Limited British V.I. Experteam S.A./N.V. Belgium Name Jurisdiction ofOrganization CSC Life Sciences Limited United Kingdom First Consulting Group GmbH Germany CSC Vietnam Co., Ltd Vietnam First Consulting Group. Inc. Delaware Fortune InfoTech Ltd. India Innovative Banking Solutions AG Germany ITS Medical Systems LLC Virginia Log.Sec Corporation Virginia Mississippi Space Services Mississippi Mynd Asia Pacific Pty Limited Australia Mynd Corporation South Carolina Mynd International, Ltd. Delaware Mynd Partners Pennsylvania Mynd Partners, L.P. Texas Paxus Australia Pty. Limited Australia Paxus Corporation Pty. Limited Australia Paxus Financial R&D Pty. Limited Australia PDA Software Services, Inc. Delaware PT Cita Simas Artha Indonesia PT. CSC Indonesia Indonesia Space Coast Launch Services LLC Nevada Supreme Esteem Limited Hong Kong Technology Service Partners, Inc. Florida Test and Experimentation Services Company Texas The Eagle Alliance Maryland The LogSec Group JV (Partnership) Virginia Tianjin CSA Computer Sciences Technology Company Limited P.R.C. Tri-S Incorporated Virginia UAB CSC Baltic Lithuania Welkin Associates, Ltd Virginia
